DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley (US 20170126810 A1) in view of Way (US20200033847A1) and Tusch (US20180018508A1).

Regarding claim 1, Kentley teaches
A computer-implemented method, the method comprising: 
obtaining, by a computing system comprising one or more computing devices, a vehicle command associated with a vehicle state of an autonomous vehicle, see at least FIG. 4 autonomous vehicle 430 which comprises an AV controller 447 which is a computing device and it is connected to a second computing device 104 (shown in FIG. 1) and a third computing device 102 (shown in Fig. 1). Also see at least FIG.’s 36A-36B where the user may transmit a command to the autonomous vehicle via a user device 3600. The command is associated with a vehicle state of the autonomous vehicle, such as controlling an ambient sound system 3606, temperature control system 3608, or controlling the routing of the vehicle.
wherein the vehicle command comprises a desired status for the vehicle state; see at least FIG. 32 and [0127] where an autonomous vehicle (AV) service application 3240 is displayed on the user’s mobile device 3203. The application includes an AV user controller 3244 which is configured to allow the user to control various functions of the autonomous vehicle. For example, see at least FIG. 41 where the autonomous vehicle system receives a command via the user device to modify one of the ambient features of an autonomous vehicle such as a temperature of the inside of the vehicle.
determining, by the computing system, that the desired status for the vehicle state is different than a current status of the vehicle state, see at least FIG. 41 where, in step 4102, the system determines, from the request, a change parameter of the one of the ambient features. By determining a change parameter, (for example, an adjustment value of a temperature of the vehicle) the vehicle determines that the desired status for the vehicle state is different than a current status of the vehicle state.
providing, by the computing system, data indicative of the vehicle command to a vehicle computing system associated with the autonomous vehicle; see at least [0192] where the request to modify one of the ambient features is received at the autonomous vehicle system through the autonomous vehicle service over one or more networks and/or communication channels via the application on the user device.
obtaining, by the computing system, a command response indicative of an updated vehicle status for the vehicle state; updating, by the computing system, the current status of the vehicle state based, at least in part, on the command response; see at least [0192] where, in response to receiving the command to change the temperature of the vehicle, the system determines a change parameter which includes a value of an adjustment to the ambient feature of the AV system, and the change parameter may be executed 4104 at the autonomous vehicle system. For example, the temperature may be changed by the temperature control system of the autonomous vehicle responsive to a request to change the temperature.

	Kentley teaches all of the elements of the current invention as stated above except 
wherein the current status of the vehicle state is stored in a vehicle profile associated with the autonomous vehicle, the vehicle profile indicative of a plurality of vehicle states of the autonomous vehicle; 
generating, by the computing system, an update event indicative of the vehicle state and the updated current status;
and publishing, by the computing system, the update event to a distributed event stream, wherein one or more devices subscribed to the distributed event stream receive data indicative of the update event.

Way teaches it is known to provide the current status of the vehicle state is stored in a vehicle profile associated with the autonomous vehicle, the vehicle profile indicative of a plurality of vehicle states of the autonomous vehicle; and
generating, by the computing system, an update event indicative of the vehicle state and the updated current status;
See at least [0046] where the “indication, record, and/or other data indicative of the state of the vehicle, the state of one or more passengers of the vehicle, and/or the state of an environment including one or more objects (e.g., the physical dimensions and/or appearance of the one or more objects) can be stored locally in one or more memory devices of the vehicle 102.” Since the state data is stored in the one or more memory devices of the vehicle, the state data will therefore be updated to reflect the current status of the vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kentley to incorporate the teachings of Way and provide the current status of the vehicle state is stored in a vehicle profile associated with the autonomous vehicle, the vehicle profile indicative of a plurality of vehicle states of the autonomous vehicle. In doing so, the method provides for improved communications between autonomous vehicles and one or more computing systems associated with a service provider that are remote from the autonomous vehicle [0002]. “In this way, the entity [e.g., service provider, owner, manager) can manage the autonomous vehicles to provide the vehicle services of the entity.” [0023]

Tusch teaches it is known to provide the method of
 publishing, by the computing system, the update event to a distributed event stream, wherein one or more devices subscribed to the distributed event stream receive data indicative of the update event.
See at least [0057]-[0061] where event streams are sent to cloud analytics apps. “An event subscription service, to which a system controller subscribes, receives event notifications and data from the devices or sensors.” Events are coded in a way so that they can be easily interpreted by server Application Programming Interfaces (APIs). Also see at least [0948]-[0950] where the setup as shown in FIG. 69 may be used in a transportation vehicle for hire such as a taxi. For example, a customer may hail a taxi via a mobile application and a camera inside of the taxi may capture an image of the passenger. The system may provide the captured image to the user (subscriber) via the mobile application. The image may also be refreshed on the mobile application, automatically or at specific time intervals.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Kentley to incorporate the teachings of Tusch and provide the method of generating, by the computing system, an update event indicative of the vehicle state and the updated current status; and publishing, by the computing system, the update event to a distributed event stream, wherein one or more devices subscribed to the distributed event stream receive data indicative of the update event. 
In doing so, “the taxi company ‘knows’ the passenger is on board. In addition, the customer also knows that the taxi company knows and that the ART system knows,” which therefore increases security for both the taxi company and the customer.

Regarding claim 2, Kentley in view of Way and Tusch teaches
The computer-implemented method of claim 1, wherein the vehicle state comprises a dynamically defined state of the autonomous vehicle, the dynamically defined state defined based, at least in part, on one or more vehicle actions. See at least Kentley [0192] where the vehicle state comprises a dynamically defined state such as, for example, an ambient feature which includes a temperature of the autonomous vehicle.

Regarding claim 3, Kentley in view of Way and Tusch teaches
The computer-implemented method of claim 1, wherein the plurality of vehicle states comprises one or more door states indicative of a door status, one or more engine states indicative of an engine status, one or more route states indicative of a route status, one or more climate control states indicative of a climate control status, or one or more entertainment system states indicative of an entertainment status. See at least Kentley FIG. 36A and [0192] where the vehicle state includes a rerouting request system 3616.

Regarding claim 4, Kentley in view of Way and Tusch teaches
The computer-implemented method of claim 3, wherein each vehicle state of the plurality of vehicle states is associated with a current status, 
wherein the current status comprises at least one of the door status, engine status, route status, climate control status, or entertainment status, 
wherein the door status identifies whether a door is locked, the engine status identifies whether an engine is running, the route status identifies a route for the autonomous vehicle, the climate control status identifies an environment condition of an interior of the autonomous vehicle, and the entertainment status identifies an entertainment activity presented by an entertainment system of the autonomous vehicle.
See at least Kentley FIG. 10 and [0085] where the vehicle state is a route state indicative of a route status. The current route status of the autonomous vehicle identifies a route for the autonomous vehicle which is shown in FIG. 10. 

Regarding claim 5, Kentley in view of Way and Tusch teaches
The computer-implemented method of claim 1, wherein the vehicle command is associated with a command type, the command type comprising at least one of a first command type or a second command type. See at least Kentley [0085] where the command type can be a command issued from a teleoperator (first command type). Also see at least [0192] where the command can be a command issued from a user (second command type).

Regarding claim 6, Kentley in view of Way and Tusch teaches
The computer-implemented method of claim 5, wherein providing the data indicative of the vehicle command to the vehicle computing system associated with the autonomous vehicle comprises: 
determining, by the computing system, an application programming interface for providing the command to the vehicle computing system based, at least in part, on the command type; and providing, by the computing system via the application programming interface, the data indicative of the vehicle command to the vehicle computing system. See at least Kentley FIG.’s 32 & 41 and [0192] where the command is sent from a user device via an AV service application 3240 in order to change the temperature of the vehicle. The request is received by the autonomous vehicle system through the autonomous vehicle service over one or more networks and/or communication channels. The request is captured from the user device operating an application that communicates the request to the autonomous vehicle service.

Regarding claim 7, Kentley in view of Way and Tusch teaches
The computer-implemented method of claim 6, wherein the application programming interface comprises at least one of a first application programming interface associated with one or more vehicle commands of a first command type or a second application programming interface associated with one or more vehicle commands of a second command type. See at least Kentley [0192] where the vehicle command is a command sent from a user’s device to change the ambient temperature of a vehicle (first command type).

Regarding claim 8, Kentley in view of Way and Tusch teaches
The computer-implemented method of claim 7, wherein the autonomous vehicle comprises at least one of a service entity vehicle or a third-party vehicle, wherein the service entity vehicle is accessible via one or more calls to the first application programming interface or the second application programming interface, and wherein the third-party vehicle is accessible via one or more calls to the second application programming interface. (an example of “direct calls” are explained in [0038] of the specification as ‘a vehicle command’) See at least Kentley FIG. 1 and Abstract where the autonomous vehicle is part of an autonomous vehicle fleet as a service entity vehicle. Also see at least FIG. 32 where the service entity vehicle is accessible via one or more calls (e.g., vehicle command(s)) to the AV service application 3240.

Regarding claim 9, Kentley in view of Way and Tusch teaches
The computer-implemented method of claim 7, wherein the vehicle command corresponds to at least one call to the first application programming interface or the second application programming interface, wherein the command type of the vehicle command is modifiable by changing a location of the at least one call. See at least Kentley FIG.’s 39-40 where a request is received from a user through a user device. Based on the request, the autonomous vehicle identifies a location of a user and transmits a command to an autonomous vehicle system associated with an autonomous vehicle service to transit to the location. By changing the location of the user, the command is modified to wherever the user is located at when they send the request to the autonomous vehicle system via the user device.

Regarding claim 10, Kentley in view of Way and Tusch teaches
The computer-implemented method of claim 1, wherein the one or more devices subscribed to the distributed event stream comprise at least one of a user device, a service entity device, or a vehicle provider device associated with an on-demand transportation service. See at least Tusch [0058]-[0059] where a system controller subscribes to the event subscription service and receives event notifications. Also see at least [0950] where the subscriber may be a user device, for example a mobile device.

Regarding claim 11, Kentley in view of Way and Tusch teaches
A computing system, comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations, the operations comprising: see at least Kentley [0131] where the computing platform 3300 includes a processor 3304 and a system memory 3306.
obtaining, via a state service from a remote device, a vehicle command associated with a vehicle state of an autonomous vehicle, wherein the vehicle command comprises a desired status for the vehicle state; determining, via the state service, that the desired status for the vehicle state is different than a current status of the vehicle state, wherein the current status of the vehicle state is stored in a vehicle profile associated with the autonomous vehicle; providing, via the state service, data indicative of the vehicle command to a vehicle computing system associated with the autonomous vehicle; obtaining, via the state service, a command response indicative of an updated vehicle status for the vehicle state; updating, via the state service, the current status of the vehicle state based, at least in part, on the command response; generating, via the state service, an update event indicative of the vehicle state and the updated current status; and publishing, via the state service, the update event to a distributed event stream, wherein one or more devices subscribed to the distributed event stream are configured to receive data indicative of the update event. See preceding logic for claim 1.

Regarding claim 12, Kentley in view of Way and Tusch teaches
The computing system of claim 11, wherein the state service comprises a gateway service and one or more worker instances, wherein the operations further comprise: 
identifying, via the gateway service, a vehicle identifier associated with the vehicle command, the vehicle identifier corresponding to the autonomous vehicle; and 
assigning, via the gateway service, a worker instance of the one or more worker instances to the vehicle command based, at least in part, on the vehicle identifier. 
See at least Kentley FIG. 1 and [0054] where the state service (Autonomous vehicle service platform 101) comprises a network 106 (gateway service) and one or more autonomous vehicles 109a-109e (worker instances). The autonomous vehicle service platform may dispatch an autonomous vehicle from a station or may divert an autonomous vehicle 109c, already in transit, to service the transportation request for user 102.

Regarding claim 13, Kentley in view of Way and Tusch teaches
The computing system of claim 12, wherein the gateway service is configured to route data between the one or more worker instances and the remote device. See at least Kentley FIG. 1; [0054] and [0058] where the Network 106 is configured to route data between the remote device (teleoperator 104 or user device 102) and the one or more autonomous vehicles 109a to 109e.

Regarding claim 14, Kentley in view of Way and Tusch teaches
The computing system of claim 12, wherein the autonomous vehicle is one of a plurality of autonomous vehicles associated with a transportation service entity, and wherein each worker instance of the one or more worker instances is associated with a subset of one or more of the plurality of autonomous vehicles. See at least Kentley FIG. 1 and [0054] where the autonomous vehicle is part of a fleet of autonomous vehicles 109 that offer a transportation service. Each worker instance is associated with a subset of the one or more plurality of autonomous vehicles (vehicles 109a-109e).

Regarding claim 15, Kentley in view of Way and Tusch teaches
The computing system of claim 12, wherein the worker instance is configured to access the vehicle profile from a two level cache based, at least in part, on vehicle identifier. Prior art Kentley mentions having an in-memory cache however is silent on whether this is a two tier cache. A person having ordinary skill in the art would have recognized that using a multiple-level cache to store data is widely known in the art. For example, see at least Abstract of  Revanuru (US870855B2) where a computer-implemented method and system can support a tiered cache comprising of a first cache and a second cache. In doing so, the necessary stored information is provided to the processor without any interruptions or any delays or wait-states.

Regarding claim 16, Kentley in view of Way and Tusch teaches
The computing system of claim 15, wherein the two level cache comprises at least one distributed, in-memory key-value database. Prior art Kentley mentions having an in-memory cache however is silent on whether this is a two tier cache comprising a distributed, in-memory key-value database. A person having ordinary skill in the art would have recognized that the generic concepts of a distributed, in-memory key-value database to store data is widely known in the art and does not exercise any inventive skill. See at least Revanuru (US870855B2) Col. 7, lines 36-50 where cache store implements the following methods: store a key value pair, stores a map of key value pairs, remove a key from the store, and/or remove a collection of keys from the store.

Regarding claim 17, Kentley in view of Way and Tusch teaches
The computing system of claim 13, wherein the worker instance is configured to publish the update event to the distributed event stream in response to the command response. See at least Tusch [0057]-[0061] where event streams are sent to cloud analytics apps. “An event subscription service, to which a system controller subscribes, receives event notifications and data from the devices or sensors.” Events are coded in a way so that they can be easily interpreted by server Application Programming Interfaces (APIs). Also see at least [0948]-[0950] where the setup as shown in FIG. 69 may be used in a transportation vehicle for hire such as a taxi. For example, a customer may hail a taxi via a mobile application and a camera inside of the taxi may capture an image of the passenger. The system may provide the captured image to the user via the mobile application. The image may also be refreshed on the mobile application, automatically or at specific time intervals.

Regarding claim 18, Kentley in view of Way and Tusch teaches
One or more tangible, non-transitory computer-readable media storing computer- readable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising: obtaining a vehicle command associated with a vehicle state of an autonomous vehicle of a plurality of autonomous vehicles associated with a transportation service entity, wherein the vehicle command comprises a desired status for the vehicle state, wherein the vehicle state comprises a dynamic onboard-defined condition for the autonomous vehicle; providing data indicative of the vehicle command to a vehicle computing system associated with the autonomous vehicle; obtaining a command response indicative of an updated vehicle status for the vehicle state; updating the current status of the vehicle state based, at least in part, on the command response; generating an update event indicative of the vehicle state and the updated current status; and publishing the update event to a distributed event stream, wherein one or more devices subscribed to the distributed event stream are configured to receive data indicative of the update event. See preceding logic for claim 1.

	Regarding claim 19, Kentley in view of Way and Tusch teaches
The one or more tangible, non-transitory computer-readable media of claim 18, wherein the plurality of autonomous vehicles associated with the transportation service entity comprise one or more service entity vehicles operated by the transportation service entity See preceding logic for claim 14
and one or more third-party vehicles operated by a third-party entity. See at least Tusch [0948]-[0950] where the setup as shown in FIG. 69 may be used in a transportation vehicle for hire such as a taxi (third-party vehicle operated by a third-party entity). For example, a customer may hail a taxi via a mobile application and a camera inside of the taxi may capture an image of the passenger. 

Regarding claim 20, Kentley in view of Way and Tusch teaches
The one or more tangible, non-transitory computer-readable media of claim 19, wherein one or more update events associated with the one or more service entity vehicles and the one or more update events associated with the one or more third-party vehicles are published to the distributed event stream. See at least Tusch [0057]-[0061] where event streams are sent to cloud analytics apps. “An event subscription service, to which a system controller subscribes, receives event notifications and data from the devices or sensors.” Events are coded in a way so that they can be easily interpreted by server Application Programming Interfaces (APIs). Also see at least [0948]-[0950] where the setup as shown in FIG. 69 may be used in a transportation vehicle for hire such as a taxi. For example, a customer may hail a taxi via a mobile application and a camera inside of the taxi may capture an image of the passenger. The system may provide the captured image to the user (subscriber) via the mobile application. The image may also be refreshed on the mobile application, automatically or at specific time intervals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./8/27/22             Examiner, Art Unit 3661                                                                                                                                                                                           

/Elaine Gort/             Supervisory Patent Examiner, Art Unit 3661